IN THE SUPREME COURT OF MISSISSIPPI

                               NO. 2018-CA-00455-SCT

JUDY S. JOHNSON

v.

RONNIE GOODSON


DATE OF JUDGMENT:                         03/22/2018
TRIAL JUDGE:                              HON. JEFF WEILL, SR.
TRIAL COURT ATTORNEYS:                    CODY W. GIBSON
                                          PAUL ANDERSON KOERBER
                                          WILLIAM SCOTT MULLENNIX
                                          J. SETH McCOY
COURT FROM WHICH APPEALED:                HINDS COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                  WILLIAM SCOTT MULLENNIX
                                          CODY W. GIBSON
ATTORNEYS FOR APPELLEE:                   J. SETH McCOY
                                          WILLIAM M. DALEHITE, JR.
NATURE OF THE CASE:                       CIVIL - PERSONAL INJURY
DISPOSITION:                              REVERSED AND REMANDED - 04/18/2019
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE RANDOLPH, C.J., ISHEE AND GRIFFIS, JJ.

       RANDOLPH, CHIEF JUSTICE, FOR THE COURT:

¶1.    Judy S. Johnson appeals the affirmance by the Circuit Court of the First Judicial

District of Hinds County of the judgment of the County Court of the First Judicial District

of Hinds County granting Ronnie Goodson’s motion for summary judgment. Both courts

rejected Johnson’s claim of general negligence and granted judgment in favor of Goodson

based on premises-liability law.
¶2.    Were premises liability the only law applicable, the courts would be affirmed. But

given the facts presented, both erred. We reverse the grant of summary judgment and remand

the case for proceedings consistent with this opinion. This Court offers no opinion about

Goodson’s negligence, vel non. That question remains for the trier of fact.

                          FACTS AND PROCEEDINGS BELOW

¶3.    Johnson claims that she was injured while she was an invited guest on Goodson’s

property and a passenger in his golf cart. Johnson sued Goodson in the County Court of the

First Judicial District of Hinds County, alleging that Goodson had operated the golf cart

carelessly, recklessly, and negligently, causing Johnson to be thrown about in the vehicle and

to suffer injuries.

¶4.    Johnson filed a motion for summary judgment, arguing that, at the time of the

accident, Goodson was the operator of a motor vehicle, and, as such, the applicable standard

of care was that of a reasonable person. Johnson argued that Goodson had breached his duty

of care by operating a vehicle on his property in an unsafe manner, proximately causing

Johnson’s injuries. Goodson responded that Johnson was a licensee, that he did not breach

any duties owed to her as a licensee, and that the standard Johnson sought was not applicable.

¶5.    In Goodson’s motion for summary judgment, he sought to be shielded from ordinary

negligence by alleging that Johnson’s cause of action was one of premises liability1 and that

he, as a landowner, only owed Johnson, a licensee, a duty to refrain from wilfully, wantonly,

knowingly, or intentionally injuring her.



       1
           This was the first time premises liability was mentioned in the pleadings.

                                               2
¶6.    At all times, the parties have agreed that the facts were not in dispute. The only

question was what law applied to the undisputed facts. Despite their contentions, the county

court determined that disputed issues of fact remained and denied both Goodson’s and

Johnson’s motions for summary judgment. Goodson filed an unopposed motion to stay,

which was granted by the county court pending this Court’s ruling on Goodson’s petition for

interlocutory appeal, which was denied.

¶7.    Subsequent to the denial, Goodson filed a motion for reconsideration. The county

court found that “premises liability law applies and not the Rules of the Road of the State of

Mississippi.” Johnson then filed a motion for reconsideration, arguing that the county court

erred in finding that premises-liability law applied. However, Johnson requested that if the

county court found that premises-liability law applied, summary judgment should be granted

in favor of Goodson.

¶8.    In its final order, the county court found the following:

       1.     That premises liability law is the only legal standard applicable to the
              facts of this case;

       2.     That there are not any disputed issues of material fact as it pertains to
              the Motion for Summary Judgment previously filed by the defendant
              Ronnie Goodson in this matter; [and]

       3.     That the plaintiff requested that summary judgment be granted in favor
              of the defendant if the Court determined that premises liability law was
              the only legal standard applicable to the facts of this case. . . .

(Emphasis added.) The county court granted summary judgment in favor of Goodson and

dismissed him with prejudice. Johnson filed her notice of her appeal to the Circuit Court of

the First Judicial District of Hinds County.

                                               3
¶9.    The circuit court affirmed the county court’s grant of summary judgment in favor of

Goodson. Johnson appealed to this Court.

                               STATEMENT OF THE ISSUE

       WHETHER THE TRIAL COURT ERRED IN GRANTING SUMMARY
       JUDGMENT AND RULING THAT THE ONLY APPLICABLE LAW IS
       PREMISES LIABILITY IN THIS MATTER, ESPECIALLY IN LIGHT
       OF THE ACTIVE NEGLIGENCE OF THE LANDOWNER IN THE
       OPERATION OF HIS GOLF CART UPON THE PROPERTY.2

                                          ANALYSIS

¶10.   The only issue before this Court is whether summary judgment was properly granted

in favor of Goodson based on premises-liability law.

       On appeal, the grant or denial of a motion for summary judgment is reviewed
       de novo, viewing the evidence in the light most favorable to the party against
       whom the motion has been made. Summary judgment is proper when the
       pleadings, depositions, answers to interrogatories and admissions on file,
       together with the affidavits, if any, show that there is no genuine issue as to
       any material fact and that the moving party is entitled to judgment as a matter
       of law.

Maness v. K & A Enters. of Miss., LLC, 250 So. 3d 402, 409 (Miss. 2018) (internal

quotation marks omitted) (citations omitted). We find that both courts erred. Premises-

liability law is not the only legal standard applicable to the facts of this case. Unrelated to the

ownership of the land, this case involves whether the driver of a golf cart drove in an unsafe

manner, causing injuries to a passenger in the golf cart. The incidental fact that the driver of

the golf cart was also the owner of the property on which the accident occurred is of no

moment.



       2
           This issue is taken verbatim from Johnson’s brief.

                                                4
¶11.   Premises liability is a “theory of negligence that establishes the duty owed to someone

injured on a landowner’s premises as a result of ‘conditions or activities’ on the land . . . .”

Doe v. Jameson Inn, Inc., 56 So. 3d 549, 553 (Miss. 2011) (quoting Black’s Law Dictionary

(7th ed. 2000)). Johnson did not seek recompense for injuries based on premises liability but

rather claimed she was injured due to Goodson’s active negligence in the operation of the

golf cart. She argued that

       she was a passenger in a vehicle owned and operated by the Defendant, who
       was driving and operating said vehicle in an unlawful, careless and imprudent
       manner and traveling along trails or roads on property he owns and located in
       Copiah County, Mississippi, when suddenly, carelessly, recklessly, negligently
       and without warning, the Defendant collided said vehicle into an area of said
       trails or roads that had a ravine, ditch or hole which the Defendant knew or
       should have known would cause the vehicle to wreck, thereby causing the
       Plaintiff to be violently thrown about inside the vehicle, causing the Plaintiff
       to be ejected from the vehicle, and causing the Plaintiff to suffer injuries.
       Specifically, Defendant Goodson acted negligently, carelessly and recklessly
       in violating the such standards of care of the State of Mississippi by failing to
       stop at the ravine, ditch or hole, by failing to keep a safe and proper lookout,
       and by failing to operate the vehicle in a careful and prudent manner, which
       resulted in said collision of the vehicle driven by the Defendant.

       That as a direct and proximate result of the careless, reckless and negligent
       acts of the Defendant, Goodson, the Plaintiff was caused to be thrown about
       in the vehicle and was caused to suffer injuries to her person.

Johnson’s complaint did not raise premises-liability issues and did not rely upon Goodson’s

landowner status. She pleaded negligence—did Goodson operate his golf cart in the same

manner as would a reasonably prudent person? Goodson cannot be absolved of putative

negligence simply because he owned the land on which he was driving. Negligence, if any,

is to be determined by the trier of fact.




                                               5
¶12.   In Hoffman v. Planters Gin Co., an action was brought against a cottonseed-gin

company to recover for injuries to the fourteen-year-old son of a truck driver, who

accompanied his father to the gin and assisted in packing seed on trucks. Hoffman v.

Planters Gin Co., 358 So. 2d 1008, 1010 (Miss. 1978). The child entered the seed house and

slipped on seed. His right foot fell into the revolving auger, causing his leg below the knee

to be amputated. Id. Over four decades ago, the Hoffman Court noted (as is true here) that

the general statements of premise liability, licensee, and invitee

       do not fit the present factual circumstance and therefore do not control it. We
       are of the opinion the testimony presented a conflict of facts for resolution by
       a jury to be measured by the standard of ordinary and reasonable care rather
       than the standard of intentional or wanton negligence as held by the trial court.
       We think the premises owner is liable for injury proximately caused by his
       affirmative or active negligence in the operation or control of a business3
       which subjects either licensee or invitee to unusual danger, or increases the
       hazard to him, when his presence is known and that the standard of ordinary
       and reasonable care has application.

Id. at 1013. The Court further stated that

       [t]he legal distinctions between a licensee and invitee have little significance
       once the presence of a person upon the possessor’s premises is known and
       there are affirmative actions involving him. Status relates largely to negligence
       for the condition of premises, that is, passive negligence and not to active or


       3
         The Hoffman Court’s use of the “affirmative or active negligence in the operation
or control of a business” described the conduct at issue, which occurred on the premises of
a business. Subsequent opinions have read that language as a limitation only to a business
premises. See, e.g., Little v. Bell, 719 So. 2d 757, 761-762 (Miss. 1998) (“[T]he Hoffman
exception only applies to those cases involving the operation or control of a business.”)
(citing Hughes v. Star Homes, Inc., 379 So. 2d 301, 304 (Miss. 1980))). Because the word
“business” is not used in this same context anywhere else in the opinion, we find that the
Hoffman Court’s language does not limit its holding to business owners or business
premises. Cases such as Little and Hughes are overruled to the extent that they declare
otherwise.

                                              6
       affirmative negligence emanating from action or inaction by the possessor with
       knowledge of an individual’s presence.

Id. at 1012.

¶13.   The Hoffman Court cited Astleford v. Milner Enterprises, Inc., 233 So. 2d 524, 525-

26 (Miss. 1970), which discussed active and passive negligence:

       These courts hold that where the negligence is passive the licensee is not
       permitted to recover in the absence of proof of wilfulness or wantonness but
       where the negligence is active, that is, actual operation on the premises, then
       a licensee is permitted to recover if the possessor of the premises is guilty of
       simple negligence or fails to use ordinary, reasonable care.

The Hoffman Court was persuaded by Astleford, as well as Harper & James4 and Prosser5

when it found that the trial court erred in finding that the premises-liability standard

controlled. Hoffman, 358 So. 2d at 1013. The Hoffman Court reversed and remanded the




       4
           The Hoffman Court quoted Harper & James verbatim:

       There are a good many dicta mostly in older cases and some holdings to the
       effect that the occupier of land owes the bare licensee no greater duty than to
       refrain from intentional, or willful or wanton, misconduct towards him. “The
       prevailing view is to the contrary, however, and it is now generally held that
       in cases involving injury resulting from active conduct, as distinguished from
       conditions of the premises, the landowner or possessor may be liable for
       failure to exercise ordinary care towards a licensee whose presence on the land
       is known or should reasonably be known to the owner or possessor.”

Hoffman, 358 So. 2d at 1013 (quoting 2 Fowler V. Harper & Fleming James, Jr., The Law
of Torts § 27.10 (1956)).
       5
         Hoffman quoted the fourth edition of Prosser verbatim“[i]t is now generally held
that as to any active operations which the occupier carries on, there is an obligation to
exercise reasonable care for the protection of a licensee. . . .” Hoffman, 358 So. 2d at 1013
(quoting William L. Prosser, Law of Torts 379 (4th ed. 1971)).

                                              7
trial court’s grant of a peremptory instruction based upon intentional or wanton negligence.

Id.

¶14.   As in Hoffman, today’s case is not controlled by premises-liability law and its

attendant standard of care. If proved, Goodson is liable for any injury caused by his

negligence in actively operating the golf cart. While Johnson may have been a licensee and

may have been injured while on Goodson’s property, the claim that she was a guest

passenger in his vehicle and allegedly was injured is a decision for the trier of fact properly

instructed on the law of negligence.

¶15.   In this case, Johnson alleged negligence against Goodson. “The standard of care

applicable in cases of alleged negligent conduct is whether the party charged with negligence

acted as a reasonable and prudent person would have under the same or similar

circumstances.” Donald v. Amoco Prod. Co., 735 So. 2d 161, 175 (Miss. 1999) (citing

Knapp v. Stanford, 392 So. 2d 196, 199 (Miss. 1980)). We find that the circumstances

surrounding a moving golf cart, which the property owner was driving, raise an issue of

negligence proper for resolution by the trier of fact.

                                       CONCLUSION

¶16.   We reverse the grant of summary judgment in favor of Goodson and remand the case

to the county court6 for a trial consistent with this opinion.

¶17.   REVERSED AND REMANDED.

       6
        This Court has held that when “we reverse a circuit court’s affirmance of a county
court’s grant of summary judgment, we remand the case to county court.” Chase Home
Fin., L.L.C. v. Hobson, 81 So. 3d 1097, 1102 (Miss. 2012) (citing Allen v. Mayer, 587 So.
2d 255, 261 (Miss. 1991)).

                                               8
    KITCHENS AND KING, P.JJ., COLEMAN,        MAXWELL,   BEAM,
CHAMBERLIN, ISHEE AND GRIFFIS, JJ., CONCUR.




                              9